256 U.S. 483
41 S.Ct. 579
65 L.Ed. 1054
CULPEPPERv.OCHELTREE.
No. 292.
Supreme Court of the United States
Argued April 26 and 27, 1921.
June 1, 1921

Mr. Samuel Herrick, of Washington, D. C., for petitioner.
Mr. Patrick H. Loughran, of Washington, D. C., for respondent.
Mr. Justice VAN DEVANTER delivered the opinion of the Court.


1
This case is in all material respects like McLaren v. Fleischer, 256 U. S. 477, 41 Sup. Ct. 577, 65 L. Ed. ——. It was decided in the same way by the state courts and was argued with that case here. Therefore the opinion in that will suffice to dispose of this.


2
Judgment affirmed.